Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACT: DAVID FLAHERTY SVP/CORPORATE COMMUNICATIONS (856) 751-4069 COMMERCE BANK BOARD OF DIRECTORS PROMOTESBANK EXECUTIVES TO REPLACE CHAIRMAN AND CEO VERNON W. HILL II BANK SIGNS OCC CONSENT ORDER AND INITIATES GOVERNANCE REFORMS Bank Commits to Working Cooperatively With Regulators Commerce And The Office of the Comptroller of the Currency (OCC) Agree to a Processing Plan for Branch Applications Board Creates Office of Chairman of Commerce Bank N.A. with Dennis DiFlorio as Chairman,Robert Falese as President and CEO,and Douglas Pauls as CFO Senior Management Team Says “Business Fundamentals Remain Strong”; Cites Intention to Continue Successful Branch Expansion Strategy Cherry Hill, NJ (June 29, 2007) – Commerce Bancorp, Inc. (NYSE: CBH) today announced that theBoard of Directors of Commerce Bank N.A. has restructured theexecutive leadership team, promoting to a newly created Office of the Chairman three veteran executives who have long been responsible for the Bank’s strategy and operations. Vernon W. Hill II is departing from Commerce Bank N.A. as Chairman and CEO effective today, and has announced his retirement as Chairman, President and CEO of Commerce Bancorp, Inc. effective July 31, 2007. Board member Mr. Joseph S. Vassalluzzo, the former Vice-Chairman of Staples, Chairman of Federal Realty Investment Trust (NYSE:FRT), Director of Lifetime Fitness (NYSE: LTM) and Director of iParty Corporation (AMEX: IPT) said, “Through the leadership of Vernon Hill, Commerce has become an iconic American retailer, redefining banking.” Mr. Joseph T. Tarquini, Jr., an original founding shareholder and Board member for more that 30 years, noted, “From a one office new bank, Vernon Hill has revolutionized retail banking in America while creating tremendous shareholder value and millions of FANS!.” In addition, Commerce Bank N.A. announced that, in connection with previously disclosed insider-related party transactions involving Mr. Hill, his relatives and other parties, it has signed a Consent Order with the Office of the Comptroller of the Currency (OCC), and Commerce Bancorp has entered into a Memorandum of Understanding (MOU) with the Federal Reserve Bank of Philadelphia (FRB). Under the terms of the Consent Order, the Company’s Board and new leadership team will initiate governance changes and have committed themselves to improve relationships and work more closely with regulators in the future. The Company will also continue to cooperate fully with any regulatory investigation of insider and insider-related transactions. 1 The governance changes to be initiated include: · Effective immediately, any future real estate and vendor transactions, are prohibited with any members of the Board of Directors and Officers and their relatives · All prior related-party real estate and vendor transactions have been, or will be terminated, revised or reviewed by independent parties · A new Board-level Real Estate Review Committee will be formed · The Board’s Audit and Nominating and Governance Committees will be reviewed and restructured In creating the Office of the Chairman of Commerce Bank N.A. the Board of Directors has promoted Dennis DiFlorio to Chairman of Commerce Bank N.A. and Robert Falese as President and CEO of Commerce Bank N.A. Mr. DiFlorio most recently has been President of Commerce Bank, overseeing retail banking, operations, information technology, marketing and human resources.Mr. Falese was most recently the Company’s President of Commercial and Investment Banking and will continue to oversee those functions, in addition to his new responsibilities. Doug Pauls will remain Chief Financial Officer of Commerce Bank N.A. and will also become a member of the Office of the Chairman, as will others.Collectively, they represent over 80 years of banking experience.They will continue to drive the business strategies and operations of Commerce Bank and build on the long track record of success that they have established, working together with people throughout the organization. The Company has submitted a plan, which when implemented, will enable the OCC to process pending and future branch applications. Mr. Falese said, “Dennis, Doug and I have worked together for many years to build this Company and its business fundamentals remain strong.Commerce is a well-capitalized $47 billion financial services corporation with a 30-year unbroken record of profitability, conservative balance sheet, solid and growing core funding base, and strong investment grade credit ratings.Over the last ten years, Commerce Bancorp has produced average annual returns for the shareholders of 21% versus 8% for the S&P index.Even as we focus on what has worked for us in the past, however, I expect that our geographic diversity, multiple business segments and product offerings provide opportunities for continued growth and earnings going forward.To capitalize on those opportunities, we will continue to empower our people because they are the foundation of the Company’s success.” Dennis DiFlorio noted, “For years I have had the pleasure of working side by side with Bob and Doug and the other tremendously talented people at Commerce.We have enjoyed great success, experienced dynamic growth, and gained recognition as a leader in customer service.We remain committed to Commerce Bank’s core strategy, which includes the continuing expansion of our branch network and commercial lending businesses.Our culture and people will fuel our success as we move forward, expanding our footprint, creating value for our shareholders, providing legendary service for our customers, and maintaining a great working environment for TEAM WOW, our employees.” 2 Proven Leadership Experience Dennis DiFlorio A 20-year veteran of the company, Dennis DiFlorio leads Commerce’s retail banking, operations, information technology, marketing and human resources functions.As a member of the Commerce senior management team, Mr. DiFlorio has played a key role in advancing the bank from 18 stores and nearly $500 million in assets in 1988 to nearly 450 stores and assets exceeding $47 billion today. Mr. DiFlorio has led the cultivation of a unique “WOW” The Customer culture that permeates the entire organization and salutes the efforts of Commerce team members who are passionate about the delivery of unsurpassed service. Bob Falese Bob Falese, with more than 40 years of banking experience, joined the company in 1992.He is responsible for all commercial lending and investment banking functions.During his tenure with the Company Mr. Falese has built the commercial and investment banking portion of the Commerce growth strategy, which focuses on core deposit generation and profitable and sound credit extensions.Under Mr. Falese’s leadership, Commerce has grown to serve multiple business segments including small and mid-size businesses, not-for-profit organizations, and large corporate firms.Mr. Falese has been instrumental in establishing commercial lending units that focus on specialized markets such as leasing, media / publishing companies, gaming, healthcare, commercial real estate, international trade finance, and loan syndications. Doug Pauls Doug Pauls oversees the Company's investment portfolio, as well as the asset / liability management function. In addition, he directs all of Commerce Bancorp’s internal and external financial reporting, budgeting and financial forecasting, and profitability reporting. Mr. Pauls joined Commerce in 1994 as Controller and served as the Chief Accounting Officer from 1995 to 2002, when he was promoted to his current position of Chief Financial Officer.
